NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5519-17T4

R.H.,

          Plaintiff-Respondent,

v.

S.Y.K.,

     Defendant-Appellant.
____________________________

                    Argued June 18, 2019 – Decided September 10, 2019

                    Before Judges Koblitz and DeAlmeida.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Hudson County,
                    Docket No. FM-09-1801-15.

                    Angelo Sarno argued the cause for appellant (Snyder
                    Sarno D'Aniello Maceri Da Costa LLC, attorneys;
                    Angelo Sarno, of counsel and on the briefs; Lydia Sue
                    La Tona, on the briefs).

                    Patricia E. Apy argued the cause for respondent (Paras
                    Apy & Reiss PC, attorneys; Patricia E. Apy and Elissa
                    Alexandra Perkins, of counsel and on the brief).

PER CURIAM
       Defendant S.Y.K. 1 appeals from the June 18, 2018 order of the Family

Part denying her request to transfer this post-judgment matrimonial matter to a

court in Italy and granting plaintiff R.H.'s motion to change venue from Hudson

County to Monmouth County. We affirm.

                                         I.

       R.H. and S.Y.K. were married in 2013 and have one child, E.H., who was

born in 2013. In 2015, R.H. filed a complaint in the Family Part, Hudson

County, seeking a divorce. At that time, the couple and their child lived in

Hudson County. While the divorce proceedings were pending, S.Y.K. moved

to Italy.

       On July 20, 2016, the court entered a dual judgment of divorce

incorporating the parties' matrimonial settlement agreement (MSA). Pursuant

to the MSA, they share joint custody of E.H. with S.Y.K. designated as the

parent of primary residence and R.H. as the parent of alternate residence. E.H.

spends her time alternating between New Jersey and Italy. In November 2016,

R.H. moved to Monmouth County.




1
  We use initials to preserve the confidentiality of the parties and their child. R.
1:38-3(d)(13).
                                                                            A-5519-17T4
                                         2
      On March 14, 2018, R.H., intending to seek relief under the MSA, moved

pursuant to Rule 4:3-3 to change venue from Hudson County to Monmouth

County. On March 26, 2018, S.Y.K. requested and was granted an adjournment

of R.H.'s motion.

      Six days later, S.Y.K. moved from Rome to Milan. On April 6, 2018, she

filed an application in a court in Milan asking it to take jurisdiction over the

post-judgment proceedings and seeking an order regarding custody and

parenting time. She subsequently filed a response to R.H.'s motion and a cross-

motion seeking "a change of venue" to Milan.

      On June 18, 2018, Judge Tara Schillari Rich issued a comprehensive oral

opinion in which she considered S.Y.K.'s motion to be a request for the court to

decline to exercise jurisdiction over the parties' post-judgment proceedings as

an inconvenient forum under the Uniform Child Custody Jurisdiction and

Enforcement Act (UCCJEA), N.J.S.A. 2A:34-53 to -95. Judge Rich made

detailed findings of fact supporting her conclusion that E.H. has a significant

continuing connection to New Jersey, the forum in which the dual judgment of

divorce incorporating the MSA was entered. As a result, Judge Rich concluded

that the court retains exclusive, continuing jurisdiction under N.J.S.A. 2A:34-

66.


                                                                        A-5519-17T4
                                       3
      In addition, Judge Rich carefully analyzed each of the factors set forth in

N.J.S.A. 2A:34-71 and concluded: (1) the witnesses and evidence concerning

the parenting of E.H. will be found in both New Jersey and Italy; (2) the parties'

income is in equipoise and neither would suffer an undue financial burden if the

matter was tried in either New Jersey or Italy; (3) E.H. resides partly in New

Jersey and partly in Italy and would suffer no undue burden if the matter is heard

in either New Jersey or Italy; (4) New Jersey courts and the courts of Italy are

"essentially equal" in terms of which is more convenient to the parties; (5) the

parties agreed in the MSA that New Jersey law would control the custody and

parenting of E.H.; (6) it is unclear if a court in Italy would or could apply New

Jersey law to the parties' custody and parenting claims, particularly because

S.Y.K.'s application in the Italian court called for entry of an order consistent

with Italian law; and (7) neither New Jersey courts nor the courts in Italy have

familiarity with the parties' post-judgment interactions.

      After weighing the statutory factors, Judge Rich concluded that New

Jersey is not an inconvenient forum and that Italy is not a more convenient forum

than New Jersey. In addition, the judge found that "New Jersey rather than Italy

is the better forum to construe and govern the issues in this matter under New




                                                                          A-5519-17T4
                                        4
Jersey law," as contemplated by the MSA. The judge, therefore, determined

New Jersey would continue to exercise jurisdiction.

      With respect to R.H.'s motion to change venue, Judge Rich concluded that

a change of venue to Monmouth County was warranted pursuant to Rule 4:3-

3(a)(4). That rule provides a change of venue may be ordered "in Family Part

post-judgment motions, if both parties reside outside the county of original

venue and application is made to the court by either party to change venue to a

county where one of the parties now resides." The court thereafter denied the

parties' motions for attorney's fees and costs and entered the June 18, 2018 order

memorializing its decisions.

      This appeal followed. S.Y.K. appeals only those portions of the order

denying her motion to transfer this matter to Italy and granting R.H.'s motion

for a change of venue. She argues that Judge Rich erred when she failed to give

sufficient weight to the amount of time E.H. resided with S.Y.K. in Italy and

misinterpreted the provision of the MSA concerning New Jersey law, which,

S.Y.K. argues, was a choice of law provision, not a choice of forum provision.

                                       II.

      Our review of an order of the Family Part is limited. Avelino-Catabran v.

Catabran, 445 N.J. Super. 574, 587 (App. Div. 2016). "Because of the family


                                                                          A-5519-17T4
                                        5
courts' special jurisdiction and expertise in family matters, appellate courts

should accord deference to family court factfinding." Cesare v. Cesare, 154 N.J.
394, 413 (1998). "We 'do not disturb the factual findings and legal conclusions

of the [motion] judge unless we are convinced that they are so manifestly

unsupported by or inconsistent with the competent, relevant and reasonably

credible evidence as to offend the interests of justice.'" Avelino-Catabran, 445
N.J. Super. at 587 (alteration in original) (quoting Rova Farms Resort, Inc. v.

Inv'rs Ins. Co. of Am., 65 N.J. 474, 484 (1974)). While deference is accorded

to the trial court as to factfinding, its "legal conclusions, and the application of

those conclusions to the facts, are subject to our plenary review." Reese v. Weis,

430 N.J. Super. 552, 568 (App. Div. 2013).

      Having carefully reviewed S.Y.K.'s arguments in light of the record and

applicable legal principles, we affirm the June 18, 2018 order for the reasons

stated by Judge Rich in her thorough and well-reasoned oral opinion. Judge

Rich's factual findings are well supported by the record and we find no error in

her application of the relevant provisions of the UCCJEA to those findings. In

addition, the record supports Judge Rich's decision to transfer venue to

Monmouth County.

      Affirmed.


                                                                            A-5519-17T4
                                         6